  Case 3:18-ap-03008-SHB           Doc 38 Filed 12/23/19 Entered 12/23/19 15:38:16              Desc
                                   Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 23rd day of December, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________


                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE

   In re
                                                                Case No. 3:17-bk-33605-SHB
   ALLEN HOOD                                                   Chapter 7

                          Debtor

           ARTHUR R. ROONEY,
           JUST TENNESSEE LTD., and
           ABBACAS HOLDINGS, LTD.

                                   Plaintiffs

                          v.                                    Adv. No. 3:18-ap-03008-SHB

           ALLEN HOOD

                                   Defendant

                                                ORDER

           For the reasons stated in the Memorandum filed this date, constituting findings of fact and

   conclusions of law as required by Rule 7052 of the Federal Rules of Bankruptcy Procedure

   (incorporating therein Federal Rule of Civil Procedure 52), resolving the Defendant/Debtor’s
Case 3:18-ap-03008-SHB         Doc 38 Filed 12/23/19 Entered 12/23/19 15:38:16               Desc
                               Main Document    Page 2 of 2



Motion for Summary Judgment (“Motion”) filed on October 15, 2019 [Doc. 26], the Court directs

the following:

       1. Because Plaintiffs Arthur R. Rooney and Just Tennessee, Ltd. were not parties to case

number 12-CV-117 in the Jefferson County Chancery Court; are not holders of the Judgment

awarded through the Final Decree on Special Master Report entered by Chancellor Telford E.

Forgety, Jr. on February 24, 2017; and do not hold a collectible debt against Defendant based on

expiration of the statute of limitations codified by either Tennessee Code Annotated § 28-3-105 or

§ 28-3-109, the Motion is GRANTED to that extent. The Complaint is dismissed with respect to

Arthur R. Rooney and Just Tennessee, Ltd.

       2. Because a determination of dischargeability is not within the province of a state court

and claim preclusion does not apply in 11 U.S.C. § 523(a)(2), (4), or (6) proceedings and the issue

of fraud was not raised or litigated in the Jefferson County Chancery Court, and there is a genuine

issue of material fact concerning the issue of fraud and whether the Judgment held by Abbacas

against Defendant should be nondischargeable under § 523(a)(2), (4), or (6), the Motion is

DENIED with respect to those issues.

                                               ###
